internal_revenue_service number release date index number ----------------------------- --------------------------------------------------------- --------------- ---------------------- ----------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number -------------------- refer reply to cc tege eoeg et2 plr-123076-04 date date legend taxpayer provision z dear -------------- withholding requirements with respect to payments of lump sum vacation allowances to certain employees of the taxpayer this is in reply to your request for a ruling concerning the federal_income_tax --------------- ------------ according to the information submitted the taxpayer has entered into an agreement with a union that represents certain of its employees this agreement provides for the accrual and payment of vacation pay under this agreement certain employees accrue vacation pay credit according to the number of hours worked and the length of time spent working in the business the vacation pay accrued from january of one year through june of the same year is paid in full as a lump sum payment to the employee by july of that year the vacation pay accrued from july of one year through december of the same year is paid in full as a lump sum payment to the employee by january of the following year the amount of the vacation payment is not reduced by the vacation time actually taken by an employee during that vacation pay accrual_period the employee receives no other wage payments for periods in which he or she takes time off the union agreement also contains a provision describing the method the corporation is to use when withholding federal income taxes on vacation payments provision z of the union agreement states that taxes shall be withheld on the vacation payments on the basis of the number of weeks of vacation or portion of a week of vacation the accrued vacation pay represents under this method the gross amount of plr-123076-04 the vacation payment is divided by the number of weeks or portion of a week of vacation the accrued vacation pay represents and the withholding on that amount is determined based on the withholding_allowances and the appropriate table for a weekly payroll_period once the weekly withholding amount is determined it is multiplied by the number of weeks represented by the gross payment to arrive at the total withholding on the vacation payment in essence the proposed withholding method on the annual vacation lump sum payment treats the vacation payment as a collection of weekly vacation payments or regular wage payments for tax withholding purposes and results in lower overall federal_income_tax withholding than treating the payment as a wage payment for a single payroll_period you have asked for four rulings with respect to the proper method for withholding federal income taxes on vacation payments made by the taxpayer to certain of its employees the requested rulings will be addressed in turn ruling_request whether the method of withholding federal income taxes detailed in provision z of the union agreement is an allowable one ruling_request whether the vacation payments made by the company to its union employees are considered wages for purposes of sec_3402 and of the internal_revenue_code the code and sec_31_3402_h_1_-1 sec_31_3402_h_2_-1 sec_31_3402_h_3_-1 and sec_31_3402_h_4_-1 of the employment_tax regulations the regulations rulings sec_3401 of the code defines wages as all remuneration for services performed by an employee for his employer with certain specific exceptions which are not applicable here the vacation payments are wages as that term is defined under sec_3401 of the code and thus are wages for purposes of sec_3402 of the code and the accompanying regulations however the alternative methods of withholding authorized under sec_3402 of the code are only allowed when used as comprehensive methods for withholding on all of an employee’s wages that is an employer cannot apply the alternative methods authorized under sec_3402 of the code and the accompanying regulations to only a portion of an employee’s wages while applying another method to some other portion of the employee’s wages sec_3402 of the code allows an employer to withhold on wages using any other method that will require the employer to deduct and withhold upon such wages substantially the same amount as would be required to be deducted and withheld by applying subsection a or c of that section the maximum permissible deviations for determining whether the amounts deducted and withheld are substantially the same for purposes of sec_3402 of the code are detailed in sec_31_3402_h_4_-1 of plr-123076-04 the regulations sec_31_3402_h_4_-1 of the regulations cautions that a n employer should thoroughly test any method which he contemplates using to ascertain whether it meets the tolerances prescribed by sec_31_3402_h_4_-1 of the regulations according to our understanding the amounts withheld under the withholding method described in provision z of the union agreement do not meet the maximum permissible deviation standards if compared to the methods for withholding on supplemental_wages provided under sec_31_3402_g_-1 of the regulations or if compared to amounts calculated based on a payment for a single payroll_period the withholding method described under the union agreement is not an allowable one it is not one of the listed methods code sec_3402 through and would fail the maximum possible deviation test under sec_3402 the union agreement in the same provision that details the proposed withholding method states that the intent of that provision is that taxes will be withheld at weekly rates rather than the higher rates for a lump sum payment of vacation pay this is directly contrary to sec_31_3402_h_4_-1 of the regulations which prohibits an employer from using any method one of the principal purposes of which is to consistently produce amounts to be deducted and withheld which are less though substantially the same than the amount required to be deducted and withheld by applying sec_3402 the withholding method proposed by the union agreement is not an allowable one under the code and regulations requested ruling whether the vacation pay payments made to the company’s union employees are supplemental wage payments and therefore subject_to the supplemental wage withholding rules under sec_31_3402_g_-1 of the regulations ruling the vacation pay payments made to the company’s union employees are supplemental wage payments these payments are subject_to the withholding rules prescribed by sec_31_3402_g_-1 of the regulations sec_31_3402_g_-1 of the regulations provides that the amounts of so-called vacation allowances shall be subject_to_withholding as though they were regular wage payments made for the period covered by the vacation if the vacation allowance is paid in addition to the regular wage payment for such period the rules applicable with respect to supplemental wage payments shall apply to such vacation allowances in revrul_66_294 1966_2_cb_459 the service considered whether certain payments were treated as supplemental_wages for federal_income_tax withholding purposes in question employees receive at the end of approximately each months’ period a lump sum payment known as a vacation and sick leave allowance an employee receives this payment whether or not he or she has been absent from work because of vacation or illness however in the event of absenteeism because of vacation or illness the employee receives no regular pay for the period of absence plr-123076-04 the ruling concludes that the lump sum payment is a supplemental wage payment the payments in the instant case are similar to the supplemental wage payment described in question of revrul_66_294 an employee receives the lump sum vacation allowance payment from the taxpayer regardless of whether the employee takes vacation as in the ruling in the event the employee takes vacation the employee receives no regular pay for the period of absence because the vacation allowance here is paid under similar circumstances as the payments in question of revrul_66_294 the vacation allowance payments by the taxpayer are supplemental wage payments for income_tax_withholding purposes therefore we conclude that the vacation allowance payment is a supplemental wage payment requested ruling guidance as to the appropriate withholding methods available to the taxpayer for the vacation pay payments ruling sec_3402 of the code provides that except as otherwise provided in sec_3402 every employer making payment of wages shall deduct and withhold upon such wages a tax determined in accordance with tables or computational procedures prescribed by the secretary sec_3402 specifically provides for the percentage_method of withholding and the wage_bracket_method of withholding sec_31_3402_g_-1 of the regulations provides that an employee’s remuneration may consist of wages paid for a payroll_period and supplemental_wages such as bonuses commissions and overtime pay paid for the same or a different period or without regard to a particular period when such supplemental_wages are paid whether or not at the same time as the regular wages the amount of the tax required to be withheld under sec_3402 the percentage_method or under sec_3402 the wage_bracket_method shall be determined in accordance with sec_31_3402_g_-1 or b see also revrul_82_200 1982_2_cb_239 if supplemental_wages are paid together with regular wages and the amount of each is not specifically indicated the supplemental_wages are aggregated with the regular wages and withholding is determined as if the total were a single payment for a regular payroll_period if supplemental_wages are separately paid from regular wages or if the amount of the supplemental_wages is specifically indicated in a payment combining regular and supplemental payments two different methods of calculating the amount of income_tax_withholding on the supplemental_wages can be used see sec_31_3402_g_-1 of the regulations under the first method the supplemental_wages are aggregated with the wages paid or to be paid within the same calendar_year for the last preceding payroll plr-123076-04 period or for the current payroll_period the amount of tax is determined as if the aggregate of the supplemental_wages and the regular wages constituted a single wage payment for the regular payroll_period under the second method of withholding on separate payments of supplemental_wages provided in sec_31_3402_g_-1 of the regulations as amended by section of the omnibus_budget_reconciliation_act_of_1993 pub_l_no and sec_101 of the economic_growth_and_tax_relief_reconciliation_act_of_2001 pub_l_no the employer may determine the tax to be withheld from supplemental_wages by using a flat percentage rate of percent without allowance for exemption and without reference to any regular wages this second method can only be used if tax has been withheld from the employee’s regular wages if federal_income_tax has been withheld from the employee’s regular wages the taxpayer can withhold federal_income_tax on the supplemental wage payment by using a flat percent rate without allowance for exemption and without reference to any regular payment of wages if federal_income_tax has not been withheld from the regular wages of the employee the vacation allowance payment is aggregated with the regular wages paid for the current payroll_period or the last preceding payroll_period the amount of withholding_tax is determined as if the aggregate of the supplemental_wages and the regular wages constituted a single wage payment for the regular payroll_period this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely lynne camillo branch chief employment_tax branch exempt_organizations employment_tax gov tax exempt government entities
